                                                                                          09/06/2019


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Charlottesville Division

 Jason Kessler, et al.,                               )
        Plaintiffs,                                   )       Civil Action No. 3:19cv44
                                                      )
                 v.                                   )       ORDER
                                                      )
 City of Charlottesville, et al.                      )       By:    Joel C. Hoppe
         Defendants.                                  )       United States Magistrate Judge

         Before the Court is the parties’ Consent Motion for Amendment of Proposed Pretrial

 Order. ECF No. 34. The parties propose staying all deadlines in the case until resolution of the

 forthcoming motions to dismiss.

         Considering the parties’ agreement and otherwise finding good cause, the motion is

 hereby GRANTED and the deadlines in the Pretrial Order, ECF No. 27, are hereby STAYED

 until resolution of the forthcoming motions to dismiss. After the presiding District Judge rules on

 the motions to dismiss, the undersigned Magistrate Judge will hold a scheduling conference with

 the parties, if necessary.

         It is so ORDERED.

                                                      ENTERED: September 6, 2019



                                                      Joel C. Hoppe
                                                      United States Magistrate Judge




Case 3:19-cv-00044-NKM-JCH Document 35 Filed 09/06/19 Page 1 of 1 Pageid#: 400
